                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR17-0085-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    JAMES LOWELL PHILLIPS,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion for return of property (Dkt.
18   No. 139). The Government maintains that it is not seeking to keep Defendant’s property, and is
19   facilitating its return. (Dkt. No. 142.) To the extent such an order is necessary, Defendant’s
20   motion is GRANTED. The Government is ORDERED to facilitate the return of Defendant’s
21   property to his mother’s address.
22          DATED this 26th day of July 2019.
23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     CR17-0085-JCC
     PAGE - 1
